Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 1of30 Page ID#:3

EXHIBIT A
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 2 of 30 Page ID #:4

 

1 |} Vincent W. Davis, Esq. (SBN 125399) NFORMy
Daniel C. Sharpe, Esq. (SBN 267075) roo h ORGINAL EOPY
2 || Law Offices of Vincent W. Davis & Associates Reles Superior Conse
4 |) 150.N, Santa Anita Avenue, Suite 200 | NOV 29 29
Arcadia, CA 91006 Shem p, Cart ie
4 || Phone: (626) 446-6442 by * EXCL Ofcer/atorg
, |  Feesimile: (626) 446-6454 nau Bolen, Desi
6 Atiomeys for Plaintiff
7
; SUPERIOR COURT OF THE STATE OF CALIFORNIA
5 FOR THE COUNTY OF LOS ANGELES
1d
MARK JULLIAN GARDEN, an Individual;
: No 18ST CVU6E0,
PLAINTIFF
2} ey, COMPLAINT FOR DAMAGES
3 1. Malicious Prosecution in Violation of

ARCADIA, CALIFORNIA 91006

PHONE (626) 446.6442, FACSIMILE (626)446,6454

156 N. SANTA ANITA AVENUE, SUITE 200

LAW OFFICES OF VINCENT W, DAVIS & ASSOCIATES

14

13

16

17

COUNTY OF LOS ANGELES; DEPUTY
JONATHAN P. SCHNERENGER, an
Individual; DEPUTY IVAN BRESCIANE, an
Individual, DOES | through 100, inclusive,

DEFENDANTS

Constitutional Rights under 42 U.S.C. §
1983 — First Amendment Retaliation

2. Malicious Prosecution in Violation of
Constitutional Rights under 42 U.S.C. §
1983 — Denial of Equal Protection

3. Violation of Civil Rights under 42
_..__U,S.C. § 1983 — Supervisory Liability

 

 

 

 

 

 

 

: 187 breveomett 7
) 4. Violation of Civil Rights under 42
19 ULS.C. § 1983 — Monell Liability
20
21
Hf
22
23 [I //
24 AGATE
Hf 4
25 = zé
© eg -6 ag 7
Poe
21H E
voce ng fee sory iss eccaneianbee. gies sn srecne

 

 

 

seme oo COMPLAIN? POR DAMAGES “cs vsS om

 
LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

dj

Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 3 0f30 Page ID #:5

1 || Plaintiff alleges as follows:
JURISDICTION AND VENUE

atl. Jurisdiction is proper as the violation of Plaintiff's rights occurred in the County of Los

5 || Angeles, and the amount in controversy exceeds $25,000, Pursuant to Code of Civil Procedure §§

i7 responsible for the enforcement of laws as well as for investigation of alleged criminal activity

® 1/394 and 395, the County of Los Angeles is a proper venue for the claims set forth herein.

‘ PARTIES

2. Plaintiff MARK JULLIAN GARDEN (hereinafter “Plaintiff” or “GARDEN”) is an

. % 19 |{ individual, competent adult and an African American, who, during all times relevant as described in

2 &
E 3 : Lt ||more detail below, was a resident and citizen of the County of Los Angeles, California,
Hg : 12 13, Defendant COUNTY OF LOS ANGELES is a local public entity organized under the laws of
g : Z ” || the State of California (hereinafter refered to as “COUNTY OF LOS ANGELES,” “COUNTY,” ot
: j ; “COLA”). The COUNTY OF LOS ANGELES Sheriff's Department (hereinafter referred to as
4 fi € 16 “LASD” or “the Department”) is an agency of Defendant COUNTY OF LOS AN GELES, is

 

 

9 employees and agents, and operates under the policy direction of Defendant COUNTY OF LOS

20
ANGELES, including but not necessarily limited to the Board of Supervisors.
21

oy [4 Atal times relevant, herein, Defendant COUNTY OF LOS ANGELES was and is

23 | tesponsible for the hiring, supervision, training, and discipline of law enforcement officers retained,
24 || employed, or otherwise authorized to act as law enforcement officers on behalf of the LASD.

*5 |! Defendant COUNTY OF LOS ANGELES is responsible for maintaining policies, procedures, and

26
practices with respect to such hiring, supervision, training and/or discipline that comports with the

27

 

 

38 a rae

 

 

 

SREP OMBLAINT BOR DAMAGES DTI ee

18 within the jurisdiction of Defendant COUNTY.OB LOS-ANGELES._LASD,-as-well avis nape
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 4 of 30 Page ID #:6

ARCADIA, CALIFORNIA 91006
PHONE (626) 446.6442, FACSIMILE (626)446.6454

LAW OFFICES OF VINCENT W, DAVIS & ASSOCIATES
: 150 N. SANTA ANITA AVENDE, SUITE 200

10

12

13

14

15

16

vi

laws of the United States and the State of California, including but not limited to laws relating to
Jawiul detention, probable cause to engage in a lawful arrest, and abuse of authority.

5. At all times relevant herein, Defendant DEPUTY JONATHAN P. SCHNERENGER
(hereinafter referred to as “SCHNERENGER”) is and was a law enforcement officer employed by
Defendant COUNTY OF LOS ANGELES, by and through the LASD, assigned the employee
number 523109, and charged with the investigation of potential criminal incidents as part of his
professional duties as a law enforcement officer. On information and belief, at all relevant times
Defendant SCHNERENGER was and is a resident of the COUNTY OF LOS ANGELES, Defendant
SCHNERENGER is sued herein in his individual capacity, as well as his official capacity with
respect to any and all state law claims.

6. At all times relevant herein, Defendant DEPUTY IVAN BRESCIANI (hereinafter referred to
as “BRESCIANT”) is and was a law enforcement officer employed by Defendant COUNTY OF LOS
ANGELES, by and through the LASD, assigned the employee number 530600, and charged with the
investigation of potential criminal incidents as part of his professional duties as a law enforcement

officer. On information and belief, at all relevant times Defendant.BRESCIANI was-and is a resident |-

 

i9

20

21

22

23

24

a5

26

27

of the COUNTY OF LOS ANGELES. Defendant BRESCIANT is sued herein in his individual
capacity, as well as his official capacity with respect to any and all state law claims.

7. At all times relevant herein, Defendant DOES 1-3 (hereinafter referred to as “Supervisory
Defendants”) are and were law enforcement officer employed by Defendant COUNTY OF LOS
ANGELES, by and through the LASD, and charged with the supervision of Defendant
SCHNERENGER and other law enforcement officers at the times of the events alleged herein. At all
times relevant herein, Defendant DOES 1-3 were specifically assigned, contacted, or otherwise

involved in the events alleged as supervising officers, and therefore had an explicit responsibility to

 

 

 

28

eames care ——.

 

 

 

3

“Se ie area oe ECOMEPLAINE FOR DAMAGES (02°03 Le
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 5of30 Page ID #:7

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES
150 N. SANTA ANITA AVENUE, SUITE 200

ARCADIA, CALIFORNIA 91006

10

i

12

13

14

5

16

7

| PHONE (626) 446.6442, FACSIMILE (626)446.6454

18

supervise, monitor, and provide oversight to the actions of Defendants SCHNERENGER,
BRESCIANI, and others when Plaintiff GARDEN was detained, arrested, booked, and jailed as
alleged herein. Defendants DOES 1-3 are sued in their personal as well as official capacities with
respect to state law claims,

8, Plaintiff is informed and believes and thereon allege that Defendants, Does 4 through 100,
inclusive (hereinafter referred to as “Does”), are now and at all times herein mentioned in this
Complaint were individuals and residents or were entities — either governmental or otherwise —
operating and/or doing business in and around the COUNTY OF LOS ANGELES, State of
California, and were in some manner employed by and acting within the scope of their employment
on behalf of Defendant COUNTY OF LOS ANGELES, whether by and through the LASD or some
other means, and in some way engaged in affirmative acts or omissions that were a direct and/or
proximate cause of the violation of Plaintiff's rights as alleged in more detail herein.

9, At all times alleged herein, Defendant COUNTY OF LOS ANGELES had the power, right,

and duty to control the manner in which the individual defendants carried out the objectives of their

-{| employment and to assure that-all-orders;rules, instructions; and regulations promulgated were

 

19

20

21

22

23

24

consistent with the United States Constitution, the California Constitution, the laws of the United
States, the laws of the State of California, and the laws of local municipalities.

10. ‘Plaintiff is ignorant of the true names and capacities of these Doe Defendants, though all are
believed to have been employed by Defendant COUNTY OF LOS ANGELES, or acting in concert
with other named defendants and in their capacity were acting as state actors, but alleges that each
such defendant was in some intentional or recklessly indifferent manner responsible for the injuries

suffered by Plaintiff.

 

 

 

 

 

 

 

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 6of30 Page ID #:8

i |{Il. Defendants, and each of them, performed the wrongful acts and omissions alleged herein in

* || bad faith and with knowledge that their conduct violated well and clearly established and settled law,

° 12, At all times material herein, defendants, and each of them, were acting as the employees,
agents, representatives, and officers of every other defendant herein, and within the course and scope
g {| of such employment and agency,

7 FACTS COMMON TO ALL CLAIMS

 

8 |113. Each and every allegation set forth in each and every averment of this Complaint is hereby

 

 

9 i, . . . -
g incorporated by this reference in each and every other averment, allegation, and count of this
% 10
g g 3 Complaint.
a E eo
2 AS » 14. Plaintiff was previously deprived of his interests protected by the Constitution and/or laws of
<
5 : i 13 |] the United States of America, as well as California, and suffered injuries to her person, and such
<
Beds :
Z 5 S gq 14 || deprivation was caused by defendants — by commission and omission ~ while defendants acted under
“5 3
& 5 Soe 8H color of law.
Boke ig
x —
E & z 15. All acts and/or omissions perpetrated by each defendant, except any governmental entity
SEW
= Py
4. aE defendant or-any-defendant only, in-their official capacity, were engaged i in maliciously, callously,
19 oppressively, wantonly, recklessly, and with h deliberate indifference to the rights of Plaintiff, and
20 || were done so despicably and with evil motive and/or intent., and demonstrate a callous disregard for

21 | Plaintiff and his basic constitutional rights.

22
16. Onor about August 13, 2015, Plaintiff, a resident of Palmdale, California, joined
23
acquaintances for dinner at Medrano’s Mexican Restaurant, a local restaurant in the Lancaster area,
24
95 17. Plaintiff does not regularly consume alcohol, However, at the insistence of his acquaintances,

26 || Plaintiff agreed to join in toasting the Iatriage anniversary of an acquaintance by having a singie,

 

47 || one ounce “shot” of tequila at the restaurant. Plaintiff consumed the shot of tequila sometime before

 

 

23

CRISES SERE] Porn sa oa ea, as cme STL COMBLAINT POR DAMAGES weet ts pangs cage

 

5

 

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 7 of 30 Page ID #:9

ARCADIA, CALIFORNIA 91006
PTIONE (626) 446.6442, FACSIMILE (626}446.6454

150 N. SANTA ANITA AVENUE, SUITE 200

: LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

10

1]

12

13

14

15

16

17

18

7:30 p.m. Thereafter, Plaintiff consumed exclusively non-alcoholic beverages, as well as ate a meal
at the restaurant.

18, Plaintiff remained at the restaurant for multiple hours, socializing with acquaintances.

19. At approximately 10:00 p.m., Plaintiff received a phone call from a friend, April Safford,
who lived nearby. Plaintiff did not feel any effects of the prior single alcoholic beverage he
consumed at the restaurant, and reasonably and honestly understood that he was sober at that time.
Plaintiff left the restaurant and made his way to his Ms. Safford’s residence, at or near the
intersection of 10th Street West and Avenue L. Plaintiff left her residence sometime shortly after
midnight on August 14, 2015. Plaintiff had not consumed any additional alcoholic beverages while
meeting with his Ms. Safford and was sober and safe to drive at that time.

20. Plaintiff got into his automobile and began driving on 10th Street West, heading southbound
towards Avenue O, with the intent of driving home. While driving, Plaintiff received a call from Ms.
Safford. Plaintiff utilized a Bluetooth or similar “hands-free” technology to safely and lawfully use
his cellular phone to speak with Ms. Safford while driving.

21. While on the phone with Ms. Safford, Plaintiff noticed a police vehicle in front of him, later

 

i

19

20

21

22

23

24

25

26

27

28

 

 

determined to be driven by Defendant SCHNERENGER, that was proceeding on 10th Street West
traveling in the same direction as Plaintiff in an adjacent lane.

22. ‘Plaintiff continued driving in a safe and lawful manner, and did not change his speed or
manner of driving due to the presence of a police vehicle because Plaintiff understood that he was
doing nothing wrong. |

23, While continuing to drive on 10th Street West, Plaintiff noticed that the police vehicle

operated by Defendant SCHNERENGER slowed down dramatically, causing Plaintiff to pass the

 

fo ta renner cerearstinnat. concen = == COMPLAINT-FOR DAMAGES 2000097 aT en ST

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 8of30 Page ID #:10

 

 

police vehicle. Plaintiff then observed Defendant SCHNERENGER pull into Plaintif?’s lane and

 

 

 

 

 

 

 

2 began following Plaintiff closely,
° 24. When Plaintiff approached the intersection of 10th Street West and Avenue O, Plaintiff -
slowed down and came to a stop at the intersection in the left hand turn lane, as the traffic light
g || displayed a red light.
71125. When the light tuned green, Plaintiff initiated a left turn onto Avenue O. As Plaintiff
8 || completed the tar, he noticed in his rearview mirror that Defendant SCHNERENGER had also
a . ; tumed left onto Avenue O and continued to follow him at a very close distance.
E s ‘ ; 26, Independently of the police vehicle following him, Plaintiff made the decision that he would
; F : g 0 pull over at the next opportunity to continue his discussion with Ms. Safford without distraction.
4 i f 13 || Plaintiff saw a parking lot on the right side further down Avenue O, and decided to park in the
E é g 14 |) parking lot and complete his discussion with Ms. Sanford before completing his drive home,
5 5 : 1S a7. Plaintiff observed that Defendant SCHNERENGER had activated the colored lights on the
E 3 e ° | police vehicle as well as heard what appeared to be a police siren. Plaintiff understood that he was
g " . | being pulled over and complied by turning right onto Jody Lane and immediately parking in the
19 | Parking lot adjacent to the intersection of J ody Lane and Avenue O,
20 (28, Plaintiff briefly and vaguely referenced the fact that he was being pulled over with Ms.
1 || Safford before terminating the phone call,
* |/29. After Plaintiff had parked and shot off the ignition to his automobile, Plaintiff observed
, Defendant SCHNERENGER standing just outside his driver’s side door.
ns ||30. Plaintiff observed Defendant SCHNBRENGER knock on the driver’s side door window with
26 || his knuckles and gesturing in a manner that Plaintiff understood to be demanding that Plaintiff roll
27
= <a aan

 

 

 

 

soem eneteien STAT COS LAINTROR DAMAGES cco ovo oe SI ye

?

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 9of30 Page ID #:11

| || down his driver’s side window. Plaintiff complied and rolled down the window on the driver’s side

* || door.

° 31. Plaintiff politely asked Defendant SCHNERENGER if he could inquire as to what was going,
as Plaintiff understood he had obeyed all traffic laws and committed no crime in the officer’s

5 |; Presence,

7 ||32. Defendant SCHNERENGER responded by demanding that Plaintiff “get out of the vehicle!”

81/33. Plaintiff responded by stating, “excuse me officer, there must be a mistake.” Plaintiff

 

a , responded as such because of his surprise and concern that Defendant SCHNERENGER was

s : ; engaging in such a hostile and unprovoked manner.

2 EE e 2 34. At this time, Plaintiff observed his driver’s side window roll up. Based on prior experience,

. 13. || Plaintiff understood that, due to the age and wear on his vehicle, some of the electronic features were

: sg 14 || prone to malfunction, including in particular the driver’s side window controls. Plaintiff did not

5 E 3 : 'S 1] cause the window to roll up, nor did he intend for that to occur.

E : "6 33. Without further questions, commands, or instructions, Defendant SCHNERENGER forcibly

5 ° : removed Plaintiff from his vehicle, including opening the door and unbuckling Plaintiff's seatbelt. 7
19 || Defendant SCHERENGER pulled Plaintiff out of the vehicle and onto the pavement with Plaintiff's

20 || back facing Defendant SCHNERENGER.

211136. Defendant SCHNERENGER then struck Plaintiff in the back with what felt like his knee,

22
while holding Plaintiff's hands above his head. The violent attack caused Plaintiff to lose his footing
23
and begin to collapse.
24
gs jo? Defendant SCHNERENGER then shoved Plaintiff face-first towards the open driver’s side

26 || door, causing Plaintiff to fall partially back into his own vehicle.

27 |138. Out of fear for his life, Plaintiff shut the car door and began looking for his cellphone.

 

~ 28

 

 

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 10of30 Page ID #:12

10
li
12
13
14

is

ARCADTA, CALIFORNIA 91006
PHONE (626) 446.6442, FACSIMILE (626)446.6454

i6

150 N. SANTA ANITA AVENUE, SUITE 200

17

LAW OFFICES OF VINCENT W, DAVIS & ASSOCIATES

”

39. Plaintiff then heard Defendant SCHNERENGER order him to exit his vehicle. Plaintiff, still
upset and concerned about the inappropriate and unlawful force used by Defendant
SCHNERENGER, exited his vehicle in a good faith effort to comply with Defendant
SCHNERENGER’s command.

40. Once Plaintiff had exited the vehicle, he observed Defendant SCHNERENGER charge at
him quickly, screaming “you know what mother-fucking time it is!” while holding a can of pepper
spray.

41. Defendant SCHNERENGER proceeded to use the pepper spray on Plaintiff's upper body,
including Plaintiff's head, face, and arms.

42. Plaintiff, now in shock from the multiple incidents of unprovoked and unlawful force by
Defendant SCHNERENGER, retreated to his vehicle again to avoid further physical attacks by
Defendant SCHNERENGER, Once in his vehicle, Plaintiff attempted to use his shirt to wipe pepper
spray from his skin and face. While doing so, Plaintiff heard Defendant SCHNERENGER screaming
words that Plaintiff understood to be threats of further violence.

43. Plaintiff unsure of what additional violent actions that Defendant SCHNERENGER may dao,

 

 

 

 

 

18

19 || but also understanding generally that he was being given commands by a member of law

20 || enforcement, slowly exited his vehicle again and slid onto the ground immediately outside of his

21 || driver's side door, lying face down.

* 44, While lying on the ground, Plaintiff heard Defendant SCHNERENGER scream “1 will

; fucking kill you!” multiple times, as well as repeatedly stating “Move on fucking bit and I’m going

a5 ||t0 fucking shoot you.” Plaintiff glanced up at Defendant SCHNERENGER and observed that

26 || Defendant SCHNERENGER was pointing a handgun at Plaintiff.

27

28 — ~ ae

 

 

 

uu in cE COMPLAIN TIPORCAMAGES 0 oe nye) ees
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 11o0f30 Page ID #:13

LAW OFFICES OF VINCENT W, DAVIS & ASSOCIATES

ARCADIA, CALIFORNIA 91006

PHONE (626) 446.6442, FACSIMILE (626)446.6454

158 N. SANTA ANITA AVENUE, SUITE 200

10

li

12

13

14

15

16

17

ig

45. Plaintiff laid on the ground, face down, for several minutes as multiple other police vehicles
arrived on the scene.

46. Plaintiffnoticed that Defendant SCHNERENGER stopped screaming death threats at
Plaintiff as other officers arrived.

47. Plaintiff was lifted off the ground by two members of the LASD, who are identified herein as
DOES 4 and 5, respectively, and placed in the back of a police vehicle. At that point, Defendant

DOE 4 completely handcuffed Plaintiff as he remained in the back of a police vehicle,

48. Shortly thereafter, a member of the LASD who Plaintiff understands on information and
belief to be Defendant BRESCIANI, stated to Plaintiff “If you don’t take this test right now, your
license will be gone for one year.” Plaintiff was not aware at the time what Defendant BRESCIANI
was referring to, and had not received any other instructions or commands regarding sobriety testing
or blood-alcohol testing at this point.

49. Defendant BRESCIANI then, without request for consent or further instruction, placed a
device into Plaintiff's mouth and ordered him to blow into the device, It was only after Defendant

BRESCIANI gave this order that Plaintiff understood he was being compelled to participate in a

 

i9
26
ai
22
23
24
25
26

27

 

breath test to determine his blood-alcohol level. Plaintiff complied with Defendant BRESCIANI’s
order.

50. Based on the prior violent, unjustified, and unlawful use of force and threats experienced at
the hands of Defendant SCHNERENGER shortly beforehand, Plaintiff was in reasonable fear of his
life and safety, and his acquiescence to Defendant BRESCIANI’s orders to blow into the breath
testing device was not based on a knowing, intelligent or consenting choice by Plaintifé

31, While administering the breath testing device, Defendant BRESCIANI commented to

Plaintiff that Plaintiff was being arrested by the “#1 DUI arresting officer in Palmdale.”

 

 

~ - 28

 

 

 

a) ject noe —HOMPLAING FOR DAMAGES Domne

0
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 12 o0f30 Page ID#14

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

150 N. SANTA ANITA AVENUE, SUITE 206

ARCADIA, CALIFORNIA 91006
PHONE (626) 446.6442, FACSIMMLE (626)446.6454

10

1]

12

13

14

5

6

17

18

52, The breath test device used by Defendant BRESCIANT was not properly and timely
calibrated such that any testing results obtained on August 14, 2015 were not accurate or reliable
pursuant to internal LASD policies as well as accepted modern scientific and forensic standards.
53. After being administered a blood-alcohol test on the scene, Plaintiff was taken out of the
police vehicle, the handcuffs were removed from his wrists, and multiple officers of the LASD,
including but not limited to Defendant DOES 4-10, began taking photograplis of Plaintiff's person 1
while interviewing Plaintiff, |

54. During the interview, Plaintiff acknowledged that he hada single shot of tequila several
hours prior and had consumed a meal and multiple non-alcoholic beverages thereafter, and was not
intoxicated.

5. During this time, Plaintiff repeatedly acknowledged his burning skin and face as well as
severe back pain and requested medical attention; however, all defendant officers either ignored
Plaintiff's statements or responded that Plaintiff “will be fine.”

56. Plaintiff was then placed back into the police car and handcuffed again.

57. Plaintiff then overheard Defendants SCHNERENGER, BRESCIANI, and other officer

 

19

20

21

22

23

24

25

26

27

defendants discussing Plaintiff's alleged blood-alcohol testing results.

58. Plaintiff heard Defendants complain that Plaintiff “only blew a .005” and “claims he only had
one shot several hours prior to our encounter.”

59. Plaintiff also heard other officers state to Defendant SCUNERENGER “why did you call us
out here?” and “This is a waste of time ... that man didn’t do anything, did he?”

60. Shortly thereafter, Defendant SCHNERENGER told Plaintiff that he would be taken to the

LASD station to be interviewed further.

 

 

 

~ ~28

 

 

1 eettnmemenrmerere TTI COMBLAINT FOR DAMAGDS oo noe
iho

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 13 of 30 Page ID #:15

11161. At no point prior to Plaintiff being forcibly administered a breath test or being interviewed by
multiple officers did anyone read Plaintiff his Miranda rights or otherwise give any good faith
explanation for Defendant SCHNERENGER’s detention or arrest of Plaintiff

62. Plaintiff was taken to the LASD jail facility in Palmdale and booked, which included being
photographed and fingerprinted. |

7_||63. _ Plaintiff was led inta a-holding.cell,-where-multiple LASD officers bepatr questions

8 |! Plaintiff informally about what occurred between Plaintiff and Defendant SCHNERENGER,

 

 

 

2 °F 6a. Defendant SCHNERENGER eventually approached Plaintiff outside of the holding cell and

5 S 3 : began questioning Plaintiff informally, despite being the arresting officer on the scene, and appeared

; E ze » to act as though he was not involved in the initial detention and arrest.

é fr 13 1/65. | While another LASD officer continued to question Plaintiff, Plaintiff suddenly noticed a

é g ¢ 14 | small object fly by his head from outside of the cell bars. Plaintiff looked down and noticed that the

5 : g : 15 Vt small object thrown into his cell appeared to be a marijuana cigarette, or “joint,” Plaintiff

: : 6 immediately picked up the joint and threw it right back out of the cell,

& ” . 66. Defendant SCHNERENGER, who Plaintiff understood to be the one that threw the joint into -
| tg || his cell, looked at Plaintiff and stated, “What, is that some sort of drugs you were smoking?”

20 |/67. —_Plaintiffresponded to Defendant SCHNERENGER by stating that he had never smoked

21 |! marijuana in his life.
22
68. At this time, Plaintiff reasonably understood that Defendant SCHNERENGER was
23
shamelessly attempting to plant drugs on Plaintiff by throwing the aforementioned joint into the
24
45 holding cell.

26 |/69. Plaintiff observed Defendant SCHNERENGER kick the joint on the floor towards another

27 | officer, where it disappeared from Plaintiff's view.

 

 

- - 2R-

 

 

een irre aimee ff ter stoop nn eo ee 0 AT CONBLAINT FOR DAMAGES OCD coitt or ote Fee suger wnen te natifee

12

 

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 14 of 30 Page ID #:16

16

It

12

13

14

15

ARCADIA, CALIFORNIA 91006
PHONE (626) 446.6442, FACSIMILE (626)446.6454

16

150 N. SANTA ANITA AVENUE, SUITE 206

\7

LAW GFFICES OF VINCENT W. DAVIS & ASSOCIATES

18

4 attention due_to_his back-pain from the violent assault by Defendant SCHNERENGER earlier that

70. Defendant SCHNERENGER and the other two LASD officers then left the area immediately
outside of the holding cell.

71. Another LASD officer came by the holding cell a few minutes later. Plaintiff stated to this |
officer, identified herein as DOE 11, that Plaintiff did not smoke marijuana, acknowledged

Defendant SCHNERENGER’s actions in tossing a joint into the cell earlier, and requested medical

evening. Defendant DOE 11 merely stated “You don’t need to go to the doctor at all -- you’ll be
fine.”

72. Sometime later, Plaintiff was moved to a general holding cell with other inmates. Plaintiff made
a phone call and arranged with family members to be bailed out of jail, which occurred
approximately 14 hours later.

73. Atno point during Plaintiff's time in the LASD jail in Palmdale, either during or anytime
thereafter, ever engage in any subsequent breath test for blood-alcohol level. The only time Plaintiff
engaged in a breath test was pursuant to the demands of Defendant BRESCIANT at the scene of the

arrest,

 

19

20

21

22

23

24

25

26

27

a4. After being bailed out and resolving financial arrangements with a bail bondsman and family
members, Plaintiff travelled to the LASD station in Palmdale to make a formal complaint against
Defendant SCHNERENGER.

75. When Plaintiff made the complaint, Plaintiff was surprised to encounter LASD officers at the
front desk who encouraged Plaintiff to make a complaint and that Defendant SCHNERENGER
shouldn’t be a member of the LASD. Plaintiff specifically was told by a female officer, who Plaintiff
understood to be Deputy Gattrell, comment that Defendant SCHNERENGER was known within the

LASD to be racist, sexist, and arrogant. Deputy Gaitrell commented further that the LASD received

 

 

3S

“los COMPLAINT FOR DAMAGES

 

 

 

a
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 15 of30 Page ID #:17

ARCADIA, CALIFORNIA 91006
PHONE (626) 446.6442, FACSIMILE (626)446.6454

150 N. SANTA ANITA AVENUE, SUITE 200

LAW OFGICES OF VINCENT W. DAVIS & ASSOCIATES

id

il

12

18

several prior complaints regarding misconduct by Defendant SCHNERENGER and that his time
with the LASD needs to be put to an end.

76. Plaintiff then went through the process of obtaining his vehicle from impound, which cost
thousands of dollars. Although the financial cost was high for Plaintiff, it was necessary fo have his
vehicle so he could transport his mother to various medical appointments due to her ongoing health
issues, including but not limited to recovering from a recent stroke.

77. After making an initial complaint, Plaintiff later scheduled a meeting with a watch
commander at the Palmdale Station. Plaintiff met with a watch commander and discussed the illegal
detention and arrest by Defendant SCHNERENGER, the forced breath test at the scene, Defendant |
SCHNERENGER’s attempt to plant a joint in Plaintiff's cell at the jail, and the consistent refusal of
any LASD officer to provide medical care despite Plaintiffs multiple requests.

78. Subsequently, Plaintiff met with LASD Captain Don Ford, and discussed his formal
complaints against Defendant SCHNERENGER. During the meeting, Captain Ford told Plaintiff that
he wanted Defendant SCHNERENGER to drop the case against Plaintiff, but that Defendant

SCHNERENGER decided to move forward anyway. During the meeting, Captain Ford suggested

 

 

19

20

21

22

23

24

25

26

27

that the situation was unique because Defendant SCHNERENGER was the “#1 DOT Officer” for
Palmdale.

79, Subsequent to the events of August 14, 2015, Defendant SCHNERENGER prepared a police
report and other documents that contained multiple false allegations regarding his stop, detention,
and arrest of Plaintiff. Defendant SCHNERENGER falsely claimed in his report that Plaintiff ran a
red light, drove erratically, and presented reasonable suspicion to justify an investigatory detention.
Defendant SCHNERENGER also falsely asserted that he asked if Plaintiff had any weapons on his

person at the outset of the investigation and that Plaintiff responded by stating “I don’t know.”

 

28

 

 

 

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 16 of 30 Page ID #:18

1 || Further, Defendant SCHNERENGER falsely claimed in his report that Plaintiff attempted to resist

2 || the detention and tried to punch Defendant SCHNERENGER. Additionally, Defendant
SCHNERENGER falsely claimed in his report that Plaintiff refused to answer questions about his
medical status or injuries sustained,

80. Defendant SCHNERENGER provided his false police report, as well as other unknown

7 {| documents and statements to employees of the Los Angeles County District Attomey’s Office, which

8 || constituted a purposeful and calculated effort by Defendant SCHNERENGER to have Plaintiff

 

a . ° prosecuted for violations of driving wader the influence (‘DUD’) in violation of California Vehicle

s 3 S " Code § 23152 and resisting arrest.

@ & ¢ é 1

7 z < » 81. Onor about September 8, 2015, a Misdemeanor Complaint was issued by the Los Angeles

- Gi 13 || County District Attorney against Plaintiff, asserting violation of California Penal Code § 69 arid

: bg 14 |] Califomia Vehicle Code § 23152(a). Plaintiff thereafter was compelled to hire an attorney and

S : ; : 5 |! defend himself against the criminal charges that Defendant SCHNERENGER caused to be initiated

: 5 2 e against Plaintiff based on false and misleading information provided to the district attomey’s office.
tc

4 " . 82, During the course of discovery in the criminal case, Plaintiff became aware of numerous a

19 {| complaints of misconduct against Defendant SCHNERENGER, which matched the informal

20 {| representations of Deputy Gattrell and others when Plaintiff initially lodged a complaint.

21 |183. During the course of discovery in the criminal case, Plaintiff became aware that Defendants

22
SCHNERENGER, BRESCIANI, and others created reports and other documents to falsely assert

23
that Plaintiff performed a breath test for blood-alcohol level at the LASD jail in Palmdale, and not at
24

95 the scene of the arrest.
26

27

 

 

 

~-93 .

 

 

 

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 17 of 30 Page ID #:19

1 |/84. During the course of discovery in the criminal case, representatives of Defendant COUNTY

2 | OF LOS ANGELES admitted that there was no video evidence of Plaintiff participating in a breath

3
test for blood-alcohol level at the LASD jail in Palmdale,
4
85. During the course of discovery in the criminal case, Defendant SCHNERENGER represented
5
¢ {}in sworn documents that the “GOPRO” video recording device on his police vehicle did not actually

7 |{record any video or audio of the investigation, detention, or arrest of Plaintiff, but instead took a

8 |} limited number of still photographs of portions of the encounter. Defendant SCHNERENGER

 

é : . claimed in said sworn documents that he was aware that the “GOPRO” video recording device

: g e , would “malfunction” in this manner while on duty.

; EE s 2 86, When Plaintiff, by and through his defense attorney, requested to inspect the “GOPRO”

é 13 || Video recording device that Defendant SCHNERENGER claimed was malfunctioning at the time of

: og 14 |! the incident, Defendant SCHNERENGER claimed in sworn court documents that he made the

: é 3 is personal decision to sell the “GOPRO” video recording device on Craig’s List and replace it with

E ° : . another video recording device. However, Defendant SCHNERENGER only provided a screen shot

% ° ig of a draft Craig’s List posting as proof that he had sold the device, not any sort of receipt or further
i9 {| information showing that Defendant SCHNERENGER had actually posted a Craig’s List ad, that

20 || another person had responded to it, or that Defendant SCHNERENGER had in fact sold the camera.

211187. According to Defendant SCHNERENGER’s swom representations in writing, Defendant

22
SCHNERENGER decided to sell the “GOPRO” video recording device and any relevant memory
23
cards in or around January of 2016, while Plaintiff's criminal case was ongoing.
24
35 88. Plaintiff's criminal trial began on or about February 3, 2017.

26 }|89. During the prosecution’s case-in-chief, Defendant SCHNERENGER was called to the stand

27 1| and testified regarding the detention and arrest of Plaintiff.

 

 

28

 

 

 

 

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 18 of 30 Page ID #:20

1 1/90. During Defendant SCHNERENGER’s testimony, he repeatedly made false statements

2 regarding his interaction with Plaintiff, Plaintiff's actions during the investigation, and the basis for
° his arrest. This misrepresentations included, but are not necessarily limited to the following:

(1) That Defendant SCHNERENGER requested Plaintiff exit his vehicle and that Plaintiff
6 did so voluntarily;

7 (2) That Defendant SCHNERENGER was pulled “off balance” by PlaintifP’s unprovoked

8 resistance to a pat-down search;

; (3) That Plaintiff attempted to punch Defendant SCHNERENGER; and
. (4) That Plaintiff walked quickly towards Defendant SCHNERENGER, causing Defendant
9 SCHNERENGER to fear for his safety.

13 |}91. During the course of his swom testimony, Defendant SCHNERENGER contradicted himself

14 |] or his prior written police report, including the following:

ARCADIA, CALIFORNIA 91096

PHONE (626) 446.6442, FACSIMILE (626)446.6454

150 N. SANTA ANITA AVENUE, SUITE 200

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

 

 

 

's (1) Defendant SCHNERENGER initially testified that he asked Plaintiff if Plaintiff had any
° weapons on his person, and claimed Plaintiff said “I don’t know,” which Defendant
. SCHNERENGER testified he relied upon as a suspicious event that caused “the hairs on the
19 back of my neck to stand up.” Later in the proceeding, however, Defendant
20 SCHNERENGER testified during cross-examination that Plaintiff responded, “I don’t think
al so.” Upon further questioning, Defendant SCHNERENGER admitted he did not actually
” recall what Plaintiff said.
; (2) Defendant SCHNERENGER testified that he continued to search Plaintiff once he held
95 Plaintiff s hands behind his back, but later admitted that his police report did not reflect a
26 continuing search of Plaintiff's person.
27

ag [PT —" 7 mere eetecane

 

TEE] 7 DUTT IBGE ROR DAMAGES DILL Lp

 

 

 

7
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 19 of30 Page ID#:21

ARCADIA, CALIFORNIA, 92006
PHONE (626) 446.6442, FACSIMILE (626)446.6454

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES
150 N. SANTA ANITA AVENDE, SUITE 200

10

a

12

14

15

16

I7

(3) Defendant SCHNERENGER testified that he informed Plaintiff that Plaintiff was being
detained and was under atrest, but later admitted that he never stated that in his police report.
(4) Defendant SCHNERENGER testified that he handcuffed Plaintiff's right wrist, but
documented in his police report that he handeuffed Plaintiff's left wrist.

92. During the course of Defendant SCHNERENGER’s testimony, he admitted that he did not
ask Plaintiff any of the standard pre-field sobriety test questions or administer any of the standard
field sobriety tests to Plaintiff.

93. During the course of his swom testimony, Defendant SCHNERENGER admitted that his
decision to search Plaintiff's person and vehicle were not part of any DUI investigation.

94. During the course of his sworn testimony, Defendant SCHNERENGER testified that the
GOPRO camera he personally installed in his police vehicle was malfunctioning and took still
photographs without any audio rather than actually recording the video. -

95. Defendant SCHNERENGER admitted that the GOPRO would video record if he manually
pressed the recording button, but then claimed that it would still switch to photography mode.

96. Defendant SCHNERENGER later contradicted himself again, stating that the GOPRO

 

 

 

 

 

 

 

 

 

| se COMBLARIT ROR DAMAGES: Sa eye

18 —
ig || camera was working properly on the date of Plaintiffs arrest, despite not capturing any video.
20 ||97. Defendant SCHNERENGER Further testified that he sold the camera during the course of
21 |! pre-trial discovery in the criminal case on Craig’s List, despite the fact that the camera was evidence
* in the criminal case.
; 98. Defendant SCHNERENGER’s false statements in the course of his testimony at the criminal
95 trial were reasonably calculated to support a conviction apainst Plaintiff, even though Plaintiff had
a6 || not committed any crime.
27 1199, During the criminal trial, Defendant BRESCIANI testified for the prosecution.
Fi ae ee

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 20 of 30 Page ID #:22

ARCADIA, CALIFORNIA 91006
PHONE (626) 446.6442, FACSIMILE (626)446.6454

150 N. SANTA ANITA AVENUE, SUITE 200

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

10

I

12

13

14

15

16

17

18

100. During his testimony, Defendant BRESCIANI falsely claimed that he administered a blood
alcohol test at the police station, rather than at the site of the initial detention and arrest. Defendant
BRESCIANI went on to testify falsely that Plaintiff's breath test results showing a blood alcohol
level below the legal limit should be considered higher because Plaintiff metabolized any alcohol in
his system over the course of an additional 1-2 hours from his arrest to the time that the test was
done at the station.

101. Defendant BRESCIANT’s false statements in the course of his testimony at the criminal trial
were reasonably calculated to support a conviction against Plaintiff, even though Plaintiff had not
committed any crime.

102, On Friday, February 3, 2017, the jury in the criminal trial returned a verdict of not guilty as to
all charges — including in particular the misdemeanor charge of violating California Penal Code § 69,
resisting an officer, and misdemeanor charge of violating California Vehicle Code § 23152(a),
driving under the influence of alcohol or drugs.

103. As aresult of the actions of Defendants, Plaintiff suffered serious injury, including physical

 

injury at the time of his wrongful arrest by Defendant SCHNERENGER, as well as serious

 

 

 

3

26

21

22°

a3

24

25

26

27

and stigma from prosecution based on false allegations and evidence submitted by Defendants.

psychological injury as a result of undergoing a lengthy criminal proceeding and risk of incarceration

Accordingly Plaintiff seeks general damages in an amount according to proof.

104. As aresult of the actions of Defendants, Plaintiff incurred costs in the form of medical bills
and damage and loss to personal property. Accordingly, Plaintiff seeks special damages in an amount
according fo proof.

105, The actions of Defendants, and each of them, were reckless, willful, malicious, and with a

conscious disregard for the civil rights of Plaintiff. Such wrongful conduct necessarily entitles

 

 

 

 

- --3R - wee

cuogmy porto eee ee >-COMPLAINT FOR DAMAGES

 

 

 

i9
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 21 of 30 Page ID #:23

10

H

R

13

i5

ARCADIA, CALIFORNIA 91006
PHONE (626) 446.6442, FACSIMILE (626)446.6454

16

150 N. SANTA ANITA AVENUE, SUITE 200

17

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

|| States Constitution to due process of law and the equal protection of the laws as well as the right to

Plaintiff to seek punitive damages from individual Defendants’ wrongful acts for the purpose of
punishing said Defendants, to make an example out of them, and to discourage such misconduct in
the future.

FIRST CAUSE OF ACTION

42 U.S.C, § 1983 -1st Amendment ~Malicious Prosecution

Against Defendants SCHNERENGER, BRESCIANL, and Doe Defendants 1-100
106. Plaintiff re-alleges, adopts and incorporates the preceding paragraphs as if fully set forth

herein.

107. At the time of the incidents as set forth in the averments above, the rights of persons within
the jurisdiction of the United States of America under both Amendment I and XIV to the United

be free from retaliation in exercising the right to free speech under the First Amendment were in full
force and effect, and the individual defendants who engaged in conduct, as set forth above, deprived
Plaintiff of his constitutional rights, which violated those rights, and violated the Fourteenth

Amendment to the United States Constitution.

 

19 |
}| that would have caused a reasonably prudent officer to believe that Plaintiff was engaged in any

20

2

22

23

24

25

26

27

illegal activity sufficient to warrant the questioning, physical search, violent take-dowa, use of
pepper spray, or arrest of Plaintiff |

109. Rather, Plaintiff was simply confused by Defendant SCHNERENGER’s decision to pull him
over as Plaintiff had not done anything wrong, and stated reasonably that he believed there was some
sort of mistake.

116. As described in more detail elsewhere in this Complaint, Defendant SCHNERENGER

 

 

38

108At the time of the initial detention, Deferdant SCHNERENGER did not observe any activity— |

attacked-Dlainiit physical ¥;-cnigaged in aii airest tit -was-nor- supported -by-provablé-eause = -

 

 

 

“TE LIL NESTS TT COMPLARNTFOR DAMAGES. ooU us mmc ee sp
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 22 of 30 Page ID #:24

CIATES
fr, SOMME 200

ARCADIA, CALITORNIA 91006

PHONE (626) 446.6442, FACSIMILE (626)446.6454

LAW OFFICES OF VINCENT W. DAVIS & ASSO
150 N. SANTA ANITA AVE

10

i

12

13

14

15

16

17

18

 

attempted to plant a joint in Plaintiff's cell afler he was arres ted, prepared a police report with false
information, and gave false testimony in support of the criminal prosecution of Plaintiff.

11], As described in more detail elsewhere in this Complaint, Defendant BRESCIANI assisted
Defendant SCHNERENGER in compelling Plaintiff to take an uncalibrated and unreliable breath
test at the scene of the arrest, without his consent and under express threat of losing his driver’s
license, and assisted in providing false testimony at the criminal trial in support of the criminal
prosecution of Plaintiff.

112, Defendants’ actions, as described above, were in retaliation for Plaintiff's exercise of his First
Amendment right to free speech, including specifically stating to Defendant SCHNERENGER at the
outset of the traffic stop that Defendant SCHNERENGER was mistaken, filing a formal complaint
against Defendant SCHNERENGER for misconduct, as well as continuing to protest his innocence
and lack of criminal conduct throughout his detention, arrest, incarceration, and criminal
prosecution.

113. Defendants, and each of them, took these actions while acting under color of law without

reasonable probable cause and with deliberate indifference to Plaintiff's constitutional rights.

 

i9

20

21

22

23

24

25

26

27

 

Defendants knew or should have known that such conduct violated Plaintiff's constitutional rights,
which were established at the time.

1i4. By these actions Defendants, and each of them, violated Plaintiff's rights under the First
Amendment to be free from unlawful zetaliation,

115. Defendants SCHNERENGER and BRESCIANI wrongfully caused criminal charges to be
filed against Plaintiff. The actions of these Defendants, including preparing false reports, making

false statements and representations, and providing false swom testimony constituted a purposeful

 

 

 

 

eromeneemen samen COMPLAINT. POR DAMAGES cocci neem neta pee

 

2!
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 23 of 30 Page ID #:25

10

12

3

14

15

ARCADTA, CALIFORNIA 91006
PTIONE (626) 446.6442, FACSIMILE (626)446.6454

150 N. SANTA ANITA AVENUE, SUITE 200

7

LAW OFFICES OF VINCENT W. BAVIS & ASSOCIATES

18

and malicious effort to cause Plaintiff to be prosecuted without probable cause, for the purpose of
denying Plaintiff his constitutional rights as set forth herein.

116, As a direct and proximate result of the actions of the individual Defendants, Plaintiff has
suffered, and will continue to suffer, physical, mental and emotional injury, all to an extent and in an
amount subject to proof at trial. Plaintiffs have also incurred, and will continue to incur, attorney
fees, costs and expenses, including those authorized by 42 U.S.C. § 1988, to an extent and in an
amount subject to proof at trial.

117. Asa direct and proximate result of Defendants’ actions as alleged herein, Plaintiffs suffered
general and special damages including but not limited to the loss of liberty, as well as physical,
mental and emotional pain, shock, and suffering, in an amount according to proof at trial and
consistent with 42 U.S.C. § 1983.

118. In doing the things alleged herein, Defendants acted willfully and in conscious disregard for
Plaintiff’s rights, such that their actions shock the conscience of the average person, and constitute an
abuse of power that was malicious and purposeful such that punitive damages are allowed under the

law. Punitive damages are therefore sought against the individual defendants according to proof,

 

19

20

21

22

23

24

25

26

27

—_—_—" a |.

 

 

SECOND CAUSE OF ACTION
42 US.C. § 1983 — 14th Amendment ~ Malicious Prosecution

Against Defendants SCHNERENGER, BRESCIANL, and Doe Defendants 1-100
‘119. Plaintiff re-alleges, adopts and incorporates the preceding paragraphs as if fully set forth

herein,
120. At the time of the incidents as set forth in the averments above, the rights of persons within
the jurisdiction of the United States of America under the Amendment XIV to the United States

Constitution to equal protection of the laws was in full force and effect, and the individual

d efendants-who-engaged-in-conduet,-as -set-forth above;-deprived-Plaintiffofhis-constitutional rights; ae

 

22

 

Scena Me eee nates eaten enone COMPLAINT FOR-DAMAGES =m fone sernrneenaniue aanewnf perp
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 24 of 30 Page ID #:26

150 N. SANTA ANITA AVENUL, SUITE 200

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

ARCADIA, CALIFORNIA 91006
PHONE (626) 446.6442, FACSIMILE (626)446.6454

10

HH

12

13

4

is

1é

17

1g

which violated those rights, and violated the Fourteenth Amendment to the United States
Constitution.

121. Under the Fourteenth Amendment, law enforcement officers may not engage in
discriminatory or improper police investigations, detentions, arrests, or submission of false or
misleading reports or testimony based on racial anirus.

122. Defendants, including Defendants SCHNERENGER and BRESCIANI in particular, were
motivated to make false representations at the time of the detention, arrest, booking, incarceration,
and subsequent prosecution of Plaintiff for resisting arrest and driving under the influence of alcoho!
or drugs. Plaintiff alleges herein that Defendants acted against Plaintiff by virtue of the fact that
Plaintiff is African-American. Plaintiff alleges that the misconduct was motivated by both a racial
animus held by Defendants generally as well as by Defendants’ belief that Plaintiff's status as an
African-American made him an easier target for such false allegations in support of bringing
criminal charges against Plaintiff.

123. Defendants, and each of them, took these actions while acting under color of law without

reasonable probable cause and with deliberate indifference to Plaintiff's constitutional tights.

 

i9

20

21

22

23

24

25

26

27

ar nesce cggem

Defendants knew or should have known that such conduct violated Plaintiff? 8 constitutional rights,
which were established at the time.

124, By these actions Defendants, and each of them, violated Plaintiff's tights under the
Fourteenth Amendment to enjoy equal protection under the law.

125. Defendants SCHNERENGER and BRESCIANI wrongfully caused criminal charges to be
filed against Plaintiff. The actions of these Defendants, including preparing false reports, making

false statements and representations, and providing false sworn testimony constituted a purposeful

 

 

 

 

cree Sm

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 25 of 30 Page ID #:27

i 206

LAW OFFICES GF VINCENT W. DAVIS & ASSOCIATES
150N. SANTA ANTI'A AVENUE,

ARCADIA, CALIFORNIA 91066

PHONE (626) 446.6442, FACSIMILE (626)446.6454

10

it

12

13

14

15

16

17

18

and malicious effort to cause Plaintiff to be prosecuted without probable cause, for the purpose of
denying Plaintiff his constitutional rights as set forth herein,

126. As a direct and proximate result of the actions of the individual Defendants, Plaintiff has
suffered, and will continue to suffer, physical, mental and emotional injury, all to an extent and in an
amount subject to proof at trial. Plaintiffs have also incurred, and will continue to incur, attorney
fees, costs and expenses, including those authorized by 42 U.S.C. § 1988, to an extent and in an
amount subject to proof at trial.

127. Asa direct and proximate result of Defendants’ actions as alleged herein, Plaintiffs suffered
general and special damages including but not limited to the loss of liberty, as well as physical,
mental and emotional pain, shock, and suffering, in an amount according to proof at trial and
consistent with 42 U.S.C. § 1983.

128. In doing the things alleged herein, Defendants acted willfully and in conscious disregard for
Plaintiff's rights, such that their actions shock the conscience of the average person, and constitute an
abuse of power that was malicious and purposeful such that punitive damages are allowed under the

law. Punitive damages are therefore sought against the individual defendants according to proof.

 

19

20

21

22

23

24

23

26

27

THIRD CAUSE OF ACTION
42 U.S.C. § 1983-- Supervisory Liability
"Against Defendant DOES 1-3 a
129. Plaintiff re-alleges, adopts, and incorporates the preceding paragraphs as if fully set forth
herein.
130. Defendant DOES 1-3, identified herein as supervisory defendants, were personally involved
in the investigation of Plaintiff in their supervisory capacity, including both at the time that Plaintiff
was detained and ultimately taken into police custody in the parking lot where he first interacted with
Defendant SCHNERENGER as well as while in a holding cell at the police station, where

Defendants questioned Plaintiff and attempted to plant drugs in his cell. Such supervisory

 

 

 

28-

 

 

 

 

f] p 222 TL TOY SE Smt tia oben ee veces COMPLAENT FOR DAMAGES ee Be ses. aa enter te ee RARE CRY EEETRT

4

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 26 of 30 Page ID #:28

involvement included directly conferring with subordinate officers throughout the investigation,

including but not limited to Defendant SCHNERENGER and BRESCIANI themselves. Such

 

 

2
4 || Defendants were personally involved in the decision to take Plaintiff into custody, continue the arrest
4 Plaintiff, attempt to plant drugs on Plaintiff after he had been placed in a holding cell, and prepare
; reports and other documents in furtherance of causing Plaintiff to be prosecuted for crimes in which
he did not commit. .
6
131. On information and belief, Plaintiff asserts and alleges herein that Defendant DOES 1-3 were
y personally involved in the decision to have Defendant SCHNERENGER draft a false police report to
§ | justify the arrest of Plaintiff that would be used as evidence to support criminal charges, as well as
an 9 || give false testimony in support of prosecution at the criminal trial,
i % 19 {| 132. On information and belief, Plaintiff asserts and alleges herein that Defendant DOES 1-3 were
g F ¥ 11 || Personally involved in the decision to have Defendant BRESCIANIA give false testimony in support
2 BS e 2 || Of prosecution at the criminal trial.
A : 133. The actions of Defendant DOES 1-3, in participating in the investigation and consulting with
BRog 13
fi ; : = 14 || the other individual defendants prior and concurrent to such unlawful misconduct by Defendants
J ’
ae
: E 4 = is || SCHNERENGER and BRESCIANI, set in motion a series of acts which Defendant DOES 1-3 knew
wn ny S
A oF
z z * e 16 | or reasonably should have known would cause others to inflict constitutional injury, and therefore
a 66
2 FE 174, Te .
& * incurs supervisory liability, See Graves v. City of Coeur D’Alene, 339 F.3d 828, 848 (9th Cir. 2003).
18
10 134. Because Detendant DOES 1-3 were at the scene of the investigation, conferred with the other defendant
29 || officers, and/or otherwise played a direct and causal role in the constitutional violations, Defendant DOES 1-3 are
21 || lable for the constitutional deprivations that Plaintiff experienced. See Jeffers v, Gomez, 267 F.3d 895, 915 (Oth
22 |) Cir, 2001).
23
135, Asaresult ofthe above-described misconduct, Plaintiff suffered severe emotional pain and psychological
24
injucy, physical injuries, and economic losses in the form of costs incurred, all of which ate subject fo proof at rial.
25
26 136. Defendant DOES 1-3, who worked for Defendant COUNTY OF LOS ANGELES in their
27 || capacity as a supervisory officers for the LASD, deliberately engaged in corruption, disregard of
re

 

25

 

 

 

pe eran ttn ter ———~— COMPLAINT FOR-DAMAGES —-renverrnmmnerucaitana, unten ven ee pos po
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 27 of 30 Page ID #:29

i {ft established law, and willful violation of Plaintiff's constitutional rights. As such, and by the nature

| of their conduct, Defendant DOES 1-3 are not entitled to qualified immunity.

° 137. Because the actions of Defendant DOES 1-3 shock the conscience of reasonable individuals
and constitutes a reckless and willful abuse of power, punitive damages are sought against those

s || Defendants in amounts according to proof.

7 FOURTH CAUSE OF ACTION

a Violation of Civil Rights Under 42 U.S.C. § 1983 — Monell Claim

9 Against Defendant COUNTY OF LOS ANGELES, by and through the LASD

10 || 138. Plaintiff hereby incorporates the preceding paragraphs as though fully set forth herein,

16 |} individual employees under their supervision and control, including in particular but not necessarily

%
2:
Es é "' {| 139. Defendant COUNTY OF LOS ANGELES, by and through the individual policymakers
eae 12
E : and/or supervisory officials, improperly, inadequately, or with deliberate indifference to the
3S 13
“Ee begs ys , ; . tet
E x = 14 constitutional rights of persons, grossly negligently, or with reckless disregard for constitutional
g
E Sy 1s {| tights, failed to properly train, supervise, retrain, monitor, or take corrective action with respect to
ge &
we =O
5

'7 |! limited to Defendants SCHNERENGER and DOES 1-3, and others with respect to the types of

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

 

18
wrongful-conduct-alleged-in-this- Complaint, including- but not timited to the failure to enforce the}
19
) laws of the State of California, the unconstitutional enforcement of local ordinances and statutes, the
2
41 enforcement of unconstitutional ordinances and statutes, and misuse of actual or perceived authority

22 || against individuals such as Plaintiff such that each one of them is liable legally for all injuries and/or

73 || damages sustained by Plaintiff pursuant to the legal principles set forth in Monell y. Dept. of Social

°" || Services of the City of New York, 436 U.S, 658 (1978), Heller v. Bushey, 759 F.2d 1371 (0" Cir,

1986), cert. granted and reversed on other grounds sub nom. City of Los Angeles v. Heller, 106 S.Ct.
26
|

1573 (1986), and Larez v. Gates, 946 F.2d 630 (9 Cir, 1991), the content of all of which is

 

7%

sama 9g=| | Ineorporated-hereir by tis references”

 

Spc gr prey, yo ig Sone To nn Tn eerie vere COMPLAINT FOR DAMAGES erent cantante! neta eee cect d >

 

 

26
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 28 of 30 Page ID #:30

a2]

ARCADIA, CALIFORNIA 91006
PHONE (626) 446.6442, FACSIMILE (626)446.6454

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES
150 N. SANTA ANITA AVENUE, SUITE 200

[0
il
12
i3
14
15
16
17

18

140. The following policies, customs, and practices of Defendants were in effect at the time of *
Plaintiff's arrest, which had the natural and foreseeable result of violating Plaintiff's established

constitutional rights:

a. Detaining individuals without reasonable suspicion of criminal misconduct, or otherwise
refusing to end detention of an individual once it is clear that no such reasonable

suspicion exists;

b, Using excessive and illegal force on detainees that inquire as to the purpose of their

detention and whether such detention comports with the laws of the United States;

c, Using false allegations of violations of Cal. Vehicle Code § 23152(a), as well as
potentially other criminal statutes, as a cover to justify unlawful arrests, false reports, and
false testimony in criminal proceedings, all of which were retaliatory and/or in violation

of the Equal Protection Clause of the Fourteenth Amendment; and

dG. Engaging in acts to cover up such false reports and testimony, including but not limited to

destruction of evidence and misuse of in-vehicle cameras in order to cover up improper

 

al

19

20

2i

22

23

24

a5

26

27

 

 

141. Defendant COUNTY OF LOS ANGELES owed a duty to Plaintiff and others at all times to
establish, implement, and follow policies, procedures, customs, and/or practices which confirm and
provide for the protections guaranteed them under the United States Constitution, including the 1“,
4" and 14" Amendments; to use reasonable care to select, supervise, train, control, and review the

actions of all of their agents, officers, and employees.

142, Instead, Defendants engaged in the above-described policies, practices, and customs, all of

which is not unique to Plaintiff alone or constitutes an isolated incident, but is in fact a pervasive

Serre tesa seanoerseems COMPLAINT TOR DAMAGES 9+ nee ate sina mteed

 

DUHinvestigations-and abuse of authority ay law enforcement officers.

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 29 of 30 Page ID #:31

policy, practice, and custom of which Defendant COUNTY OF LOS ANGELES, by and through its

 

 

 

 

 

2 || various supervisors and policymakers, are aware,
143, The injuries suffered by Plaintiff as described elsewhere herein, were directly, proximately,
5 and foreseeably caused in part by the unconstitutional practices, policies, or customs, both written
6 {| and unwritten, that at all relevant times were in full force and effect by Defendants and their
7 {| employees, which were put in place or otherwise allowed to remain in place due to the tacit
8 agreement of Defendants, various supervisors, managers, and policymakers, and was further
I _ : + exacerbated by their refusal to properly investigate such misconduct of other individuals under their
. : 1 supervision and authority, or discipline the same.
“ B : 12 |} 144. Defendant COUNTY OF LOS ANGELES, by and through its various supervisors and
: 4 E g 13} policymakers, knew, or should have known, that by breaching the aforesaid duties and obligations
g 5 a '4 || that it was foreseeable that it would cause Plaintiff and others to be injured and damaged by the
4 g & : wrongful acts and omissions as alleged herein, that such breaches occurred in contravention of public
é g é 4 policy and as to their respective legal duties and obligations to individuals within their jurisdiction.
Be
. 18 11145. The aforementioned policies, practices, customs, and procedures, as well as the lack of
19 || adequate training and discipline as stated and shown above, were the moving force and/or substantial
* factor in bringing about the constitutional deprivations complained of by Plaintiffs herein.
2k y
22
a3 {|
a4 |i
28 iy :
26 Hy
27
if
R=

 

 

 

 

pet tt evans «saree COMPLAIN E-FOR-DAM AGES 2 0 00 ror esstninus interes nena EE

 
Case 2:19-cv-01529-CJC-MAA Document 1-1 Filed 03/01/19 Page 30 of 30 Page ID #:32

1 WHEREFORE, PLAINTIFF respectfully prays and seeks the following relief as to the Causes of |
Action stated above:

1. For general damages according to proof at trial on each cause of action for which such
damages are available,

2. For special damages according to proof on each cause of action for which such damages are
7 available;

8 3. For punitive damages according to proof at trial on each cause of action for which such

damages are available;

10
4. For reasonable attorney fees and costs of suit, as allowed under the law;
i

» 5. For such other relief as the Court deems proper and just.

13
LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

i4

'S || Date: November 28, 2018 BY:¢ x S =

16 Vincent W. Davis, Esq.
Daniel C. Sharpe, Esq.

ARCADIA, CALIFORNIA 91006

PHONE (626) 446.6442, FACSIMILE (626)446.6454

150 'N. SANTA ANITA AVENUE, SUITE 200

i7

LAW OFFICES OF VINCENT W. DAVIS & ASSOCIATES

18

 

i
i
1
t

19

20

21

22

23

24

25

26

27

a

 

 

 

covers tee ofp eee ren a ety at eee COMPLAINT POR- DAMAGES © ume creer

I
